Title: To George Washington from Samuel Huntington, 9 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 9. 1780
                        
                        I do myself the Honor to transmit your Excellency the enclosed Extract of a Letter from Europe—What
                            Reinforcement Great Brittain may be able to send to America, is with us uncertain.
                        The partial Successes against Lord Cornwallis and the rising Spirit of the Militia in that Quarter it is to
                            be hoped will much disconcert the British in their intended Operations—Above all, should we be able to form a respectable
                            Army of regular Troops to the Southward their Hopes must end in Disappointment.
                        Should the Intelligence from Holland & Portugal prove true respecting the armed Neutrality, it cannot
                            fail to have a powerful Influence in our Favour. I have the Honor to be with every Sentiment of Esteem & regard
                            your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington

                        
                     Enclosure
                                                
                            
                                Extract of a Letter from Europe
                                October 17th 1780
                            
                            I have before given you Notice that your Enemies had determined to make a strong Push this Fall and next
                                Spring against North Carolina & Virginia, and that on receiving a late Demand from General Clinton, for a
                                reinforcement of 10.000 Men, otherwise he insisted on Leave to come home the King and his Council decided to inform
                                Genl Clinton that his Conduct was in all Points highly approved, and that he should have every Assistance in their
                                Power to send him, and as soon as possible. The Vessel with this reply to Clinton sailed from England the 10th Instant
                                for New York—So far you may rely on to be true.
                            Mr Laurens the Minister from Congress to the States of Holland was taken on the Banks of Newfoundland,
                                carried to England and is committed to the Tower of London on Suspision of high Treason—His material Papers were
                                destroyed, but some Letters of private Correspondence on Mercantile Affairs were taken with Mr Laurens.
                            The northern League of Neutrality is acceded to by Holland and Portugal, from which Kingdom the British
                                Ships of War, Privateers & Prizes are now excluded. Ten Ships of the Line are now about sailing from Brest
                                with abt 5,000 Troops, some say to reinforce Monsr Ternay, & others that they are for the West Indies. In
                                Europe the Belligerent Powers are on all Sides busily preparing for another Campaign, and in England Orders are
                                already issued for raising 9 new Regts of Foot and one of Horse to reinforce the British Army in America, since they
                                have little Hope of getting a fresh Supply of Men from Germany. Your spirited Country men will no doubt be prepared to
                                repel these Invaders as triumphantly as they have hitherto done those that preceded them.
                        
                        
                    